 Case 1:20-cv-01306-CFC Document 20 Filed 08/02/21 Page 1 of 1 PageID #: 198




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


Zyrcuits IP LLC,

                        Plaintiff,

                   v.                      Civil Action No. 20-1306-CFC

Acuity Brands, Inc.,

                        Defendant.


                                     ORDER

      At Wilmington on this Second day of August in 2021 :

      For the reasons set forth in the Memorandum Opinion issued this day, IT IS

HEREBY ORDERED that Acuity Brands, Inc.'s Motion to Dismiss Plaintiffs

First Amended Complaint for Failure to State a Claim (D.I. 13) is GRANTED.
